EXHIBIT 11.2 CPI Corp. Computation of Per Common Share Earnings - Basic (Unaudited) 12 Weeks Ended thousands, except share and per share data April 28, 2007 April 29, 2006 Basic: Net earnings applicable to common shares $2,555 $1,844 Shares: Weighted average number of common and common equivalent shares outstanding 16,981,744 16,981,047 Less: Treasury stock - weigted average (10,618,299) (10,616,198) Weighted average number of common and common equivalent shares outstanding 6,363,445 6,364,849 Net earnings per common and common equivalent shares $0.40 $0.29
